Citation Nr: 0330688	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  03-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for varicose veins in the 
left lower extremity, to include on a secondary basis.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from August 1978 to 
January 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the RO which denied the claim of service 
connection for varicose veins in the left lower extremity, 
as secondary to the service-connected postoperative 
residuals of a left knee ligament repair.

At a May 2003 Board hearing in Washington, DC, the veteran 
expressed a desire to challenge a finally adjudicated March 
1978 rating decision on the grounds of clear and 
unmistakable error.  The issue has not been developed or 
adjudicated for appellate review.  The issue is therefore 
referred to the RO for appropriate action.  

The claim for an increased rating for postoperative 
residuals of a left knee ligament repair will be discussed 
in the remand section.  


FINDINGS OF FACT

1.	The veteran is service-connected for postoperative 
residuals of a left knee ligament repair.  

2.	The medical evidence shows that the veteran's current 
varicose veins in the left lower extremity is related to his 
service-connected left knee disability.  


CONCLUSION OF LAW

Varicose veins in the left lower extremity is due to or the 
proximate result of a service-connected disability.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is applicable to the present claim.  This law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim.  The veteran was 
provided with a copy of the appealed June 2002 rating 
decision, and an October 2002 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence 
that have been associated with the claims file consist of 
the veteran's service records, postservice medical records, 
including VA and private examinations, and assertions made 
by the veteran in support of his claim.  

Moreover, in a July 2002 VA letter, the veteran was informed 
of the provisions of the VCAA, the evidence he was 
responsible for submitting, and what evidence VA would 
obtain in an effort to substantiate his claim.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  In this 
regard, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (hereinafter, "PVA"), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, the "Federal Circuit") invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1) (West Supp. 2002).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the July 2002 VA letter 
cites a 30-day requirement, given the Board's favorable 
action in the instant case, the veteran is not prejudice by 
the Board's adjudication of the claim of service connection 
for varicose veins in the left lower extremity, to include 
on a secondary basis.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


II.  FACTUAL BACKGROUND

Service medical records show that the veteran was treated on 
October 14, 1978, after sustaining a hyperextension injury 
to the left knee.  It was determined that the veteran 
suffered a torn fibular collateral ligament in the left 
knee.  On October 16, 1978, the veteran was placed in a 
cylinder cast until surgery.  The veteran underwent surgery 
for primary repair of the left fibular collateral ligament 
on October 25, 1978.  Postoperatively, the veteran was 
placed in a long leg cast, which was removed on December 1, 
1978.  

In October 1980, the RO granted service connection for 
postoperative residuals of a left knee ligament repair 
(hereinafter, "service-connected left knee disability")..

In October 2001, the veteran filed a claim of service 
connection for varicose veins as secondary to the service-
connected left knee disorder.  He stated that he had surgery 
to eliminate severe pain from the varicose veins and that 
such condition arose from the initial service-connected 
injury and surgery in which a straight leg cast was placed 
on his left knee for a period of 60 days.  He reported that 
his doctor stated that the cause of his circulation problem 
was the improper application of the cast from the surgery in 
October 1978.  

In support of his claim, the veteran submitted medical 
reports showing that he received treatment for varicose 
veins of the left leg.  A May 2001 operative report shows 
that the veteran underwent a spot ligation and stripping of 
lesser saphenous system of the left leg.  Also submitted was 
a statement from C. Nonas, M.D.  Dr. Nonas stated that the 
veteran developed severe varicosities about his left knee 
and leg which developed after his knee injury while on 
active duty.  She stated that between the injury itself and 
the prolonged casting damage was done to the saphenous vein, 
causing the valves to become incompetent and leading to 
progressive increase in the size of varicosities and 
symptomatology of veinous insufficiency.

The veteran underwent a QTC examination in May 2002.  The 
report noted that in October 1978 the veteran experienced a 
severe hyperextension injury while running and was 
subsequently placed in a straight leg cast.  He underwent 
corrective surgery approximately 2 weeks following the knee 
injury in which ligaments were repaired and some cartilage 
removed.  Thereafter, it was reported that the veteran was 
placed in a straight leg cast for a second time for six to 
eight weeks.  The veteran reported that after surgery the 
vein in his left calf became enlarged.  The examiner noted 
that the veteran underwent saphenous vein stripping in May 
2001.  The examiner stated that after reviewing the medical 
records and examining the veteran the original injury was 
sustained when the veteran was 18 years of age in 1978.  He 
stated that, after reviewing the records, in 1980 a thorough 
examination of the joint and limb for disability physical 
shows no mention of varicosities, edema or circulatory 
problems of the left limb.  The examiner noted that the 
saphenous vein stripping was in 2001 which was 23 years 
after the original injury and 21 years after the disability 
medical exam.  He opined that the varicosity problem of 2001 
was too remote, 23 years, to be related to cast application 
in 1978.

The veteran submitted a substantive appeal on December 13, 
2002.  He stated that the QTC examination incorrectly stated 
that he did not have surgery prior to vascular surgery other 
than for the original injury.  He also stated that he had 
mentioned difficulty with circulation for many years prior 
to the surgery for vein stripping.  He further stated that 
the QTC examiner does not have the expertise to diagnose a 
circulation condition relative to a prior injury, whereas 
Dr. Nonas is a board certified vascular surgeon with 
relative experience to correctly diagnose the varicose veins 
condition.  

During a May 2003 Board hearing, the veteran challenged the 
adequacy of the QTC examination and the competency of the 
examiner, and raised the reasonable doubt principle.  He 
testified that he found the QTC examiner, and the time 
spent, to be less than thorough.  He testified that the QTC 
examiner's opinion was completely subjective.  He further 
testified that the QTC examiner's opinion, coming from a 
general attending, should be weighed against that of Dr. 
Nonas, a board-certified vascular surgeon.  He also 
testified that he does not have a varicosity condition in 
his other leg, which raises doubt as to whether the 
condition is not service-connected.  


III.  ANALYSIS

The veteran contends that he developed varicose veins in the 
left lower extremities due to or as a proximate result of 
his service-connected left knee disability.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The record shows two medical opinions regarding the link 
between the veteran's current varicose veins condition and 
the service-connected left knee disorder, one from Dr. Nonas 
and one from a QTC examiner.  Dr. Nonas found the veteran's 
current varicose veins condition to be related to his in-
service knee injury and cast application.  The QTC examiner 
found otherwise.  Both examiners provided rationales for 
their opinions which were supported by medical principles 
and the veteran's records.  However, the Board observes 
that, whereas Dr. Nonas is a vascular surgeon, the QTC 
examiner specializes in general medicine.  In this regard, 
Dr. Nonas likely has more experience with varicose veins 
conditions similar to that of the veteran.  Thus, the Board 
finds the opinion of Dr. Nonas to be more probative.  

With the above observations and finding that Dr. Nonas' 
opinion is more probative than that of the QTC examiner, the 
Board finds that the preponderance of the evidence supports 
the veteran's claim that his varicose veins condition is 
related to his service-connected left knee disability.  Even 
if the Board were to find the opinions of Dr. Nonas and the 
QTC examiner to be equally probative, this results in an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  When the evidence is in such relative equipoise, 
the Board must give the benefit of the doubt to the veteran.  

In light of the foregoing, the Board determines that the 
veteran's varicose veins in the left lower extremity is due 
to or the proximate result of the service-connected left 
knee disability.  Therefore, service connection is warranted 
for varicose veins, as secondary to the in-service left knee 
disability.  




ORDER

Secondary service connection for varicose veins in the left 
lower extremity is granted.  


REMAND

In a May 1992 rating decision, the RO denied the claim for 
an increased rating for the service-connected left knee 
disability rated 10 percent disabling.  On June 18, 1992, 
the veteran was notified of the adverse determination.  The 
veteran's notice of disagreement was received by VA on June 
18, 1993, as indicated by the stamped receipt date.  See 38 
C.F.R § 3.110, 20.302 (2002).  Thus, the veteran's notice of 
disagreement is timely.  The RO has not issued the veteran a 
statement of the case which addresses the issue of an 
increased rating for a left knee disability.  The Board 
finds that a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30, Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should send the veteran a 
statement of the case on the issue of 
entitlement to an increased rating for a 
left knee disability.  The veteran 
should be given an opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim will thereafter be 
subject to appellate review only if 
appeal has been perfected.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



